IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-0713-07


CHARLES DAVID WHITEHEAD, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
IN CAUSE NO. 11-05-00240-CR FROM THE ELEVENTH COURT OF APPEALS

EASTLAND  COUNTY



	Holcomb, J., delivered the opinion of the Court, in which Meyers,
Price, Womack, Johnson, and Cochran, JJ., joined.  Johnson, J., also
filed a concurring opinion, in which Cochran, J., joined.  Keller, P.J.,
filed a dissenting opinion, in which Keasler and Hervey, JJ., joined.
 

	The court of appeals held that the trial court judge was not statutorily disqualified from
presiding over appellant's trial.  We reverse.
	On April 24, 2000, appellant pled guilty before the trial court to the felony offense of
indecency with a child. (1)  The trial court assessed appellant's punishment at imprisonment for four
years but suspended imposition of that sentence and placed him on community supervision for four
years.  At some point thereafter - the record does not reflect the precise date - the State filed a
motion to revoke appellant's community supervision.
	On August 14, 2003, the trial court held an evidentiary hearing on the State's motion to
revoke.  Among the State's witnesses at that hearing were appellant's probation officer, Mr. Joe
Tucker, and appellant's therapist, Ms. Jan Keith.  At the conclusion of the hearing, the trial court
revoked appellant's community supervision and sentenced him to imprisonment for four years.
	On August 15, 2003, appellant, who was incarcerated in the Eastland County Jail awaiting
transfer to a state prison, sent a letter to his girlfriend.  In the letter, appellant wrote, among other
things, "I live to get out and kill that Judge, Mrs. Keith, Tucker, and their families and pets, and rape
their women and children in front of them.  That will teach them!"  A jailer read appellant's letter
during her routine monitoring of outgoing, non-privileged inmate mail, and she notified the
appropriate authorities of the letter's threatening contents.
	 On January 15, 2004, an Eastland County grand jury returned an indictment charging
appellant with the felony offense of retaliation. (2)  The indictment alleged that, on or about August 15,
2003, in Eastland County, appellant "did then and there intentionally and knowingly threaten to harm
another, to-wit: Joe Tucker, by an unlawful act, to-wit: threatening to kill Joe Tucker in retaliation
for and on account of the status of Joe Tucker as a witness."
	On June 20, 2005, the State brought appellant to trial under the indictment on his plea of not
guilty.  The evidence presented at the trial, which evidence included a photocopy of appellant's
letter, was to the effect that he had threatened Judge Herod, Ms. Keith, and Mr. Tucker because they
had participated in the August 14, 2003, revocation hearing.  Three times during appellant's trial,
Judge Herod was specifically mentioned by name, before the jury, as one of those that appellant had
threatened in the letter.
	After hearing all of the evidence at the guilt stage, the jury found appellant guilty of
retaliation as charged in the indictment.  After hearing additional evidence at the punishment stage,
the jury assessed appellant's punishment, enhanced by his prior felony conviction for indecency with
a child, at imprisonment for fifteen years and a fine of $10,000.
	On direct appeal, appellant, citing Article 30.01 of the Texas Code of Criminal Procedure,
argued for the first time that the trial court's judgment was void because Judge Herod, as one of
those threatened in appellant's letter, had been disqualified from presiding at his trial. (3) Appellant
argued further that Article 30.01 reflected a "compelling policy protecting against the appearance
of judicial bias" and that "[s]imply because injury to Judge Herod [was] not alleged [in the
indictment did] not diminish the statutory concern that he would be perceived by the public as a
biased arbiter of a case arising out of the writing of this letter."  
	In its reply brief, the State conceded that the statutory disqualification of a trial court judge
may be raised for the first time on appeal, but the State argued that "Judge Herod [was] not
disqualified from hearing this case" because, "[w]hile appellant [did] threaten Judge Herod in the
same manner he threatened Joe Tucker," "[t]he indictment [did] not allege any action of retaliation
by appellant towards Judge Herod."
	The court of appeals agreed with the parties that the statutory disqualification of a trial court
judge may be raised for the first time on appeal, but the court rejected the argument that Judge Herod
was disqualified in this case.  Whitehead v. State, 220 S.W.3d 171, 174 (Tex.App.-Eastland 2007). 
The court reasoned that, within the meaning of Article 30.01, a trial court judge, in any particular
case, is disqualified from presiding at the trial only if he is a victim named in the indictment.  Ibid. 
"Judge Herod was not disqualified," the court explained, "because he was not an injured party in this
case.  The injured party in this case was Joe Tucker."  Ibid. (emphasis in original).
	Appellant later filed a petition for discretionary review, which we granted.  See Tex. R. App.
Proc. 66.3(d).  In his petition and accompanying brief, appellant contends that the court of appeals
interpreted Article 30.01 too narrowly, and that Judge Herod was, in this case, an injured party
within the meaning of the statute even though he was not a victim named in the indictment. 
Appellant argues further that the purpose of Article 30.01 is to "disqualify the [trial court] judge in
certain select situations where the public might think the judge is too close to the incident in
question," and that "[r]eading the plain language of the statute in its entirety unambiguously
disqualifies a judge who may have been injured in the same [criminal] transaction as the victim
alleged in the indictment."  "To hold otherwise," appellant continues, "would mean that the purpose
of this vital statute could be easily thwarted by artful pleading on the State's part."  In its reply brief,
the State continues to insist that Judge Herod was not, in this case, an injured party within the
meaning of the statute because he was not the victim named in the indictment.
	Article 30.01 provides:
 "No judge or justice of the peace shall sit in any case where he may be the party
injured, or where he has been of counsel for the State or the accused, or where the
accused or the party injured may be connected with him by consanguinity or affinity
within the third degree, as determined under Chapter 573, Government Code."

The earliest version of this statute was enacted in 1879, and it was identical in all pertinent respects
to the present version.  See January v. State, 38 S.W. 179, 179 (Tex.Crim.App. 1896). 
	As we have noted, the court of appeals held that, within the meaning of Article 30.01, a trial
court judge, in any particular case, "may be the party injured" only if he is a victim named in the
indictment.  We must determine whether the court of appeals interpreted the statute correctly.
	When we interpret a statute such as Article 30.01, our constitutional duty is to determine and
give effect to the apparent intent of the legislators who voted for it.  Boykin v. State, 818 S.W.2d 782,
785 (Tex.Crim.App. 1991).  In determining this apparent legislative intent, we focus our attention
on the text of the statute and ask ourselves, how would ordinary legislators have understood that
text?  Lanford v. Fourteenth Court of Appeals, 847 S.W.2d 581, 586 (Tex.Crim.App. 1993).
	Focusing on the text of Article 30.01, we think it apparent that the legislators who voted for
it intended to ensure that criminal justice was administered free from bias or the appearance of bias. 
Certainly, a trial court judge who was a victim of the defendant might be biased against him or at
least appear to be so, and allowing such a judge to preside over the defendant's trial would threaten
the fair administration of justice and bring disrepute upon the judiciary.  The legislators who voted
for Article 30.01 may also have been trying to avoid the spectacle of having a trial court judge
preside over a trial in which he, as a victim, might be called as a witness.  See Tex. R. Evid. 605.
	Although we are reasonably certain of the apparent intent underlying Article 30.01, we are
somewhat less certain of the statute's exact meaning.  It seems to us that the statute's first clause,
the one in question today, commanding that "[n]o judge or justice of the peace shall sit in any case
where he may be the party injured," is fairly susceptible to two interpretations.  One could read that
clause as the court of appeals did and conclude that a judge, in any particular criminal prosecution,
"may be the party injured" only if he is a victim named in the indictment.  Under that interpretation,
both the judge and the parties would know before trial that he was statutorily disqualified and could
conduct themselves accordingly.  On the other hand, if one bore in mind the apparent intent
underlying Article 30.01 and the fact that the opening clause of the statute contains the language
"may be the party injured" and not "may be the party named in the indictment," one could read the
opening clause as appellant does and conclude that a judge, in any particular criminal prosecution,
"may be the party injured" if the evidence shows that he was among the defendant's victims in the
criminal transaction or episode at issue.
	Given this ambiguity in the statute, we may legitimately consider, in arriving at a sensible
interpretation, such extratextual factors as legislative history or the probable consequences of a
particular interpretation.  Lanford v. Fourteenth Court of Appeals, 847 S.W.2d at 587. 
Unfortunately, we know of no existing legislative history.  Nevertheless, we conclude that the
interpretation of the statute suggested by appellant will better advance the apparent intent of the
legislators who voted for the statute.  Thus, we interpret the opening clause of Article 30.01 to mean 
that a trial court judge, in any particular criminal prosecution, "may be the party injured," and is
therefore disqualified from presiding, if the evidence shows that he was among the defendant's 
victims in the criminal transaction or episode at issue, such that a reasonable person would harbor
doubts as to the judge's impartiality.  
	Because the evidence adduced at appellant's trial showed that Judge Herod was one of
appellant's victims in the criminal transaction at issue (appellant's letter of August 15, 2003), such
that a reasonable person would harbor doubts as to his impartiality, Judge Herod was statutorily
disqualified from presiding at appellant's trial, and the resulting judgment of conviction was a
nullity.  We sustain appellant's ground for review.
	It is not our intent, by this holding, to cast a shadow upon the trial judge.  We have no doubt
that his integrity is of the highest and that he would have recused himself had a motion for recusal
been filed.
	We reverse the judgment of the court of appeals and remand the case to the trial court for
further proceedings consistent with this opinion.
DELIVERED JUNE 25, 2008
PUBLISH
1.   The Honorable Steven R. Herod, judge of the 91st District Court, presided at all the
trial court proceedings discussed herein.
2.   Texas Penal Code § 36.06(a) provides, in pertinent part, that "[a] person commits an
offense if he intentionally or knowingly harms or threatens to harm another by an unlawful act in
retaliation for or on account of the service or status of another as a public servant, witness,
prospective witness, or informant."  It is no defense to prosecution under this statute that the
party threatened was not present when the threat was made.  Doyle v. State, 661 S.W.2d 726, 728
(Tex.Crim.App. 1983).
3.   We have long recognized, and held, that if a trial court judge is disqualified under
Article 30.01 from presiding at a trial, then any resulting judgment is a nullity and may be 
challenged for the first time on appeal.  See Wilson v. State, 977 S.W.2d 379, 380 n. 3
(Tex.Crim.App. 1998); Davis v. State, 956 S.W.2d 555, 559 (Tex.Crim.App. 1997); Johnson v.
State, 869 S.W.2d 347, 348-349 (Tex.Crim.App. 1994); Gamez v. State, 737 S.W.2d 315, 318
(Tex.Crim.App. 1987); Ex parte Vivier, 699 S.W.2d 862, 863 (Tex.Crim.App. 1985); Lee v.
State, 555 S.W.2d 121, 124 (Tex.Crim.App. 1977); Gresham v. State, 66 S.W. 845, 845
(Tex.Crim.App. 1902); January v. State, 38 S.W. 179, 180 (Tex.Crim.App. 1896); G. Dix & R.
Dawson, Texas Practice: Criminal Practice and Procedure § 42.259 (2nd ed. 2001).  The dissent
concedes that these "prior cases do say that the statutory disqualification of the trial judge can be
raised for the first time on appeal" but argues that "[w]e should revisit the issue" despite the fact
that in the instant case, the State has never questioned the correctness of this line of cases, the
court of appeals did not address it, and we did not grant review to consider it.  We reject the
dissent's argument.  We are a reviewing court, and it is neither proper nor our usual practice to
consider issues that have not been presented to and addressed by the court of appeals.  See G. Dix
& R. Dawson, 43A Texas Practice: Criminal Practice and Procedure §§ 44.21 & 44.24 (2nd ed.
2001 & Supp. 2007-2008) and cases cited therein.